Title: TJ: Statement of the University of Virginia Library Fund and debts of the General Fund, 19 Sept. 1825, 19 September 1825
From: Jefferson, Thomas
To: 

A Statement of the Library fund. Sep. 19. 25. to wit of50,000DFor finishing the Library room6000Paid Dr Emmet for Chemical apparatus & minerals500.Due to the General fund for advance for books & apparatus7,677.81Advanced to Hilliard to purchase books accdg to Catalogue18,000.Advanced for purchase of Philosophical Apparatus6,300 for doAnatomical3,157.50Expenses of transportn and other miscellaneous articles289.58Balance to be still applied appropriately8,075.1150,000.Debts of the General fund requiring prompt paymentTo the Professors payable Sep. 30.2600.To the Proctor, Librarian, Janitor, Secrety of Faculty, mercts Etc1968.32Balance to Thos Appleton362.77Collector of N. Yorkfreight for bases Etc264old duties 15. p.c.197.16461.16Collector of Bostonfreight for Capitels. probably1320.old duties 15. p.c. probably1881.3201.8593.25